=~@AHY w
ns

§§

No. 29798 

; ca

IN THE SUPREME COURT OF THE STATE OF HAWAIQ §§
PASCAL C. BOLOMET and ROUTH T. BOLOMET, §§
Petitioners/Plaintiffs-Appellants, 93

vs.

RLI INSURANCE COMPANY, JAMES G. MCLEAN, and ANNE L. MCLEAN,
Respondents/Defendants-Appel1ees.

CERTIORARf TO THE INTERMEDIATE COURT OF APPEALS
(CIVIL NO. 05-1-2222)

ORDER DENYING MOTION FOR RECONSIDERATION
(By: Moon, C7J., for the courtU

Upon consideration of the motion for reconsideration,
filed on August 3, 20l0, by petitioners/p1aintiffs-appellants

Pascal C. Bolomet and Routh T. Bolomet,
and the record,

the papers in support,

IT IS HEREBY ORDERED that the motion for
reconsideration is denied.

DATED:

Hono1ulu, HawaiHq August l0, 2010.

FOR THE COURT:

§izef Justice

 

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,